NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT

ERIKA GINSBERG-KLEMMT and               )
ACHIM GINSBERG-KLEMMT,                  )
                                        )
             Appellants,                )
                                        )
v.                                      )    Case No. 2D18-4889
                                        )
SARASOTA COUNTY,                        )
                                        )
             Appellee.                  )
                                        )

Opinion filed November 8, 2019.

Appeal from the Circuit Court for
Sarasota County; Frederick P.
Mercurio, Judge.

Eric S. Koenig and Marie Tomassi of
Trenam, Kemker, Scharf, Barkin, Frye,
O’Neill & Mullis, P.A., Tampa, for
Appellants.

Stephen E. DeMarsh, County Attorney,
and David M. Pearce, Assistant County
Attorney, Sarasota, for Appellee.


PER CURIAM.

             Affirmed.


BLACK, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.